Citation Nr: 1222379	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-32 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972 and April 1975 to June 1989.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The claim was subsequently transferred to the Nashville, Tennessee RO in October 2009.

The Board notes the Veteran requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in April 2009 at the San Diego RO.  The Veteran testified at that time and the hearing transcript is of record.

The Veteran originally filed a claim of entitlement to service connection for depression.  As is discussed in more detail below, the medical evidence of record indicates the Veteran has been diagnosed with major depression and anxiety disorder.  Although not claimed by the Veteran, the Board has re-characterized the issue on appeal as indicated above to include major depression and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him). 





FINDINGS OF FACT

1.  A December 1989 rating decision denied the appellant's claim of entitlement to service connection for an acquired psychiatric disorder.  The appellant was notified of this decision and provided with his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial in December 1989 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The medical evidence is in equipoise regarding whether the Veteran's acquired psychiatric disorder is associated with his active service.


CONCLUSIONS OF LAW

1.  The December 1989 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the December 1989 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for an acquired psychiatric disorder, to include major depression and anxiety disorder, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The acquired psychiatric disorder, to include major depression and anxiety disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Application to Reopen

The Veteran's initial claim of entitlement to service connection for an acquired psychiatric disorder was denied by a RO rating decision dated in December 1989.  This rating decision indicated the basis for the RO's denial was a lack of evidence of a psychiatric disorder or depression in the Veteran's July 1989 VA examination.  The evidence before VA at the time of the December 1989 RO rating decision consisted of the Veteran's service treatment records and VA examinations dated in July 1989 and August 1989.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

In October 2007, the Veteran filed a request to reopen the previously disallowed claim of entitlement to service connection for an acquired psychiatric disorder.  In a January 2008 rating decision, the RO reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, but denied service connection for an acquired psychiatric disorder, to include major depression and anxiety disorder, because the condition was not shown to be incurred in or aggravated by the Veteran's military service.  The Veteran perfected an appeal of the January 2008 RO rating decision.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 2002); 38 C.F.R. § 20.302(a), (b) (2011).  

Although the RO reopened the Veteran's acquired psychiatric disorder claim and considered it on the merits, because service connection was previously denied by the RO in December 1989, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the Veteran's claim because it relates to the Board's jurisdiction to adjudicate the merits of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

A finally adjudicated claim of entitlement to service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); see also Shade v. Shinseki, 24 Vet. App. 110, 113 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The newly associated evidence in regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder includes a January 2006 depression diagnosis from Dr. C. G., a September 2007 treatment report from Dr. C. G., a November 2007 letter about the Veteran's treatment for depression from Dr. C. G., the Veteran's January 2008 statement indicating trips to sickbay and hospitalization for depression during service, a February 2009 letter from Dr. L. B. linking the Veteran's depression to service, the Veteran's April 2009 statement about his depression in service, the Veteran's testimony at an April 2009 DRO hearing, and a November 2010 VA examination.

The newly associated evidence in regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is new evidence because it was not associated with the claim file at the time of the prior final denial.

The newly associated evidence in regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is material because it goes to an element needed to substantiate the Veteran's claim, i.e., the evidence provides a diagnosis of depression and associates the diagnosis with the Veteran's service, and therefore, raises a reasonable possibility of substantiating his claim.  

Therefore, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 433-44 (2011); see also Jandreau, 492 F.3d at 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks service connection for an acquired psychiatric disorder, to include major depression and anxiety disorder.  The Veteran's service treatment records indicate the Veteran was seen in June 1981 for a psychiatric evaluation, but the evaluation noted no acute psychiatric disorder was diagnosed.  The Veteran was again seen in July 1982 for depression based on feelings of discrimination.  In May 1988, the Veteran was seen for another depression evaluation and an outpatient psychological follow-up was arranged.  A July 1989 VA examination noted the Veteran was sent for a psychiatric screening because depression was mentioned in his medical record, but there was no diagnosis of a psychiatric disorder.

In a statement dated in January 2008, the Veteran reported he went to sickbay in June 1981 for depression and a psychiatric evaluation, went back to sickbay in July 1982 for psychiatric evaluation, and was hospitalized approximately one week for depression in May 1988.  Furthermore, the Veteran indicated he has been undergoing treatment for depression since late 2004.  In an April 2009 statement, the Veteran reported he experienced racism throughout his military service leading to his feelings of depression.  Again, the Veteran reported he went to sickbay for a psychiatric evaluation, but was sent back to his unit.  At the April 2009 DRO hearing, the Veteran stated he suffered from depression during his military service, went to sickbay many times, and was hospitalized once for depression.  He stated he was never given any psychiatric treatment.

In January 2006, Dr. C. G. diagnosed the Veteran with major depression, and in September 2007, Dr. C. G. indicated he had seen the Veteran four times since the initial psychiatric consultation in January 2006.  In February 2009, Dr. L. B. indicated the Veteran's depression was incurred in service from racism and the pressures of his duties as early as 1982, but was untreated by the military.  Dr. L. B. specifically stated the Veteran's "depression is more than likely or not caused by his military service."  Finally, the November 2010 VA examination diagnosed the Veteran with major depression and anxiety disorder.  The VA examiner rendered the opinion that "there is insufficient documentation to conclude that this [V]eteran's current psychiatric symptoms relate to his psychiatric symptoms in the 1980s while in service."  The examiner further stated "this [V]eteran's Anxiety Disorder NOS symptoms appear to be due to both his recollections of his 1985 assault (but to a lower degree than he believes) and his Axis II pathology that features chronic persecutory ideation."

The Board finds that entitlement to service connection for an acquired psychiatric disorder, to include major depression and anxiety disorder, is warranted.  The service treatment records indicate the Veteran was seen for psychiatric evaluation on more than one occasion, but was not diagnosed or treated for an acquired psychiatric disorder.  The Veteran was diagnosed with major depression and anxiety disorder, and Dr. L. B. has indicated that major depression was linked to the Veteran's military service.  The Board acknowledges that the November 2010 VA examination diagnosed the Veteran with major depression and anxiety disorder.  The VA examiner rendered the opinion that the Veteran's current psychiatric symptoms were unrelated to his psychiatric symptoms in service.  However, the examiner also stated that the Veteran's anxiety disorder appeared to be, at least in part, due to his recollections of his 1985 assault during service.  In making this finding, the VA examiner noted the Veteran's past history of psychiatric evaluations during service.  As the evidence is in relative equipoise regarding whether the Veteran's acquired psychiatric disorder, to include major depression and anxiety disorder, is associated with his military service, affording the Veteran the benefit of the doubt, service connection for an acquired psychiatric disorder, to include major depression and anxiety disorder, is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).



	(CONTINUED ON NEXT PAGE)








ORDER

The Veteran's previously denied claim for service connection for an acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disorder, to include major depression and anxiety disorder, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


